 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
     FOTOHAUS, LLC,                                  No. 3:18-cv-687-WQH-JLB
 9

10                                                   ORDER
                     Plaintiff,
11
     v.
12
     CONSUMERTRACK, INC.,
13

14                   Defendant.
15

16
     HAYES, Judge:
17
               The matter before the Court is Plaintiff’s Motion for Leave to Amend the
18
     Complaint (ECF No. 37).
19
          I.      Background
20
               On April 6, 2018, Plaintiff Fotohaus, LLC (Fotohaus) initiated this action by
21
     filing the Complaint. (ECF No. 1). The Complaint alleges Consumertrack, Inc.
22
     (Consumertrack) infringed on Fotohaus’s copyright in violation of 17 U.S.C. § 501.
23
     Id. ¶ 30. Fotohaus alleges Consumertrack utilized a copyrighted photo owned by
24
     Fotohaus on its website without permission. Id. ¶ 22. On December 7, 2018,
25
     Plaintiff filed a Motion for Leave to Amend the Complaint. (ECF No. 37). On
26
     December 30, 2018, Defendant filed Opposition. (ECF No. 38). On January 7,
27
     2019, Plaintiff filed a Reply. (ECF No. 39).
28
                                               1
                                                                        3:18-cv-687-WQH-JLB
        II.      Contentions
 1
              Plaintiff seeks leave to amend the Complaint because Plaintiff “mistakenly
 2
     included the incorrect Registration Certificate for the Work at issue in this matter
 3

 4
     at Exhibit 3.” (ECF No. 37-1 at 2). Plaintiff asserts that it intended to attach

 5
     Registration Certificate VA 1-919-051 at exhibit 3 to the Complaint but erroneously

 6
     attached Registration Certificate Number VA 1-907-951. Plaintiff contends that

 7
     Defendant will not be prejudiced by amendment because Defendant is aware of the

 8
     existence of the correct registration certificate and “there is no issue with lack of

 9
     notice or surprise as to the allegations in Fotohaus’ Complaint.” Id. at 3.

10
              Defendant contends it will be prejudiced by the proposed amendment because

11   “the Amended Complaint exchanges one copyrighted work, cited in the Complaint,

12   for another.” (ECF No. 38 at 2). Defendant asserts that it will be prejudiced

13   because allowing Fotohaus to cite the correct registration certificate would

14   “provide[] Fotohaus with a substantive basis it previously did not set forth.” Id.

15      III.     Legal Standard

16            Federal Rule of Civil Procedure 15 mandates that leave to amend “be freely

17   given when justice so requires.” Fed. R. Civ. P. 15(a). “This policy is to be applied

18   with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

19   1051 (9th Cir. 2003) (per curiam) (quoting Owens v. Kaiser Found. Health Plan,

20   Inc., 244 F.3d 708, 712 (9th Cir. 2001)). The Supreme Court has identified several

21   factors district courts should consider when deciding whether to grant leave to

22   amend: “undue delay, bad faith or dilatory motive on the part of the movant,

23   repeated failure to cure deficiencies by amendments previously allowed, undue

24   prejudice to the opposing party by virtue of allowance of the amendment, [and]

25   futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Smith
26   v. Pac. Props. Dev. Corp., 358 F.3d 1097, 1101 (9th Cir. 2004). “Not all of the
27   [Foman] factors merit equal weight. As this circuit and others have held, it is the
28   consideration of prejudice to the opposing party that carries the greatest weight.”
                                             2
                                                                     3:18-cv-687-WQH-JLB
     Eminence Capital, 316 F.3d at 1052. “The party opposing amendment bears the
 1
     burden of showing prejudice.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187
 2
     (9th Cir. 1987). “Absent prejudice, or a strong showing of any of the remaining
 3

 4
     Foman factors, there exists a presumption under Rule 15(a) in favor of granting

 5
     leave to amend.” Eminence Capital, 316 F.3d at 1052.

 6
        IV.    Decision of the Court

 7
           Plaintiff alleges that Defendant infringed its copyright on a single image

 8
     owned by Plaintiff. Plaintiff cited the correct certification of registration for the

 9
     image, No. VA 1-919-051, at paragraph eighteen of the original Complaint, but

10
     mistakenly attached the wrong certification. The Court finds that Defendant has

11   failed to demonstrate that Defendant would suffer prejudice if Plaintiff were granted

12   leave to file an amended complaint with the correct certificate of registration

13   attached at exhibit 3. The Court finds that there has been no showing that any of the

14   remaining Foman factors warrants deviating from the “presumption under Rule

15   15(a) in favor of granting leave to amend.” Eminence Capital, 316 F.3d at 1052.

16            Plaintiff’s Motion for Leave to Amend the Complaint (ECF No. 37) is

17   GRANTED. Plaintiff may file the proposed Amended Complaint (ECF No. 37-2)

18   within ten days of the date this Order is filed.

19    Dated: February 26, 2019
20

21

22

23

24

25

26

27

28
                                              3
                                                                     3:18-cv-687-WQH-JLB
